UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SHARON V. VIATOR,
                                              Plaintiff,            Case # 15-CV-6658-FPG

v.                                                                  DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant.


                          INTRODUCTION AND BACKGROUND

       On October 29, 2015, Plaintiff brought this case against the Commissioner of Social

Security. ECF No. 1. On August 3, 2016, in accordance with the parties’ stipulation, the Court

remanded this case for further administrative proceedings pursuant to sentence four of 42 U.S.C.

§ 405(g). ECF No. 14. On September 6, 2016, Plaintiff moved for attorney’s fees pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. ECF No. 16. Pursuant to a Stipulation

and Order, Plaintiff was awarded $5,400 in EAJA attorney’s fees. ECF No. 17.

       On June 12, 2018, the Social Security Administration (“SSA”) awarded Plaintiff disability

benefits as of September 2012, which resulted in $77,453 in past due benefits. ECF No. 18-4. On

July 5, 2018, Plaintiff moved for $19,363.25 in attorney’s fees under 42 U.S.C. § 406(b). ECF

No. 18. The Commissioner does not object to the amount Plaintiff requests, but asserts that

Plaintiff’s motion may be untimely. ECF No. 22. For the reasons that follow, Plaintiff’s motion

is GRANTED.

                                            DISCUSSION
I.     Applicable Legal Principles

       The Social Security Act contains provisions that govern the attorney’s fees awarded for

representing a claimant. It provides that


                                                 1
       [w]henever a court renders a judgment favorable to a claimant under this subchapter
       who was represented before the court by an attorney, the court may determine and
       allow as part of its judgment a reasonable fee for such representation, not in excess
       of 25 percent of the total of the past-due benefits to which the claimant is entitled
       by reason of such judgment.

42 U.S.C. § 406(b)(1)(A).
       Within the 25 percent boundary that § 406(b) sets, “the attorney for the successful claimant

must show that the fee sought is reasonable for the services rendered.” Abbey v. Berryhill, No.

6:17-CV-06430-MAT, 2019 WL 336572, at *2 (W.D.N.Y. Jan. 28, 2019) (quoting Gisbrecht v.

Barnhart, 535 U.S. 789, 807 (2002)). The statute also requires “court review of [contingent fee]

arrangements as an independent check, to assure that they yield reasonable results in particular

cases.” Id. Thus, a court must determine the reasonableness of the requested fees. Id.

       After a court determines that the contingent fee agreement is within the 25 percent statutory

boundary, it analyzes three factors to determine if the resulting fee is reasonable. A court considers

whether: 1) the requested fee is out of line with the “character of the representation and the results

the representation achieved;” 2) the attorney unreasonably delayed the proceedings in an attempt

to increase the accumulation of benefits and thereby increase her fee; and 3) “the benefits awarded

are large in comparison to the amount of time counsel spent on the case,” the so-called “windfall”

factor. Id. (citing Joslyn v. Barnhart, 389 F. Supp. 2d 454, 456 (W.D.N.Y. 2005)).

II.    Reasonableness of the Fee Requested

       Plaintiff’s request for $19,363.25 in attorney’s fees represents 25 percent of the awarded

past due benefits and therefore it does not exceed the statutory cap. ECF No. 18-4. It is also

acceptable under the fee agreement between Plaintiff and her attorney, which allows for a fee of

up to 25 percent of awarded past due benefits. ECF No. 18-5.

       As to the first factor, the Court finds that the requested fee is in line with the character of

the representation and the results it achieved. Here, Plaintiff’s attorney moved for judgment on

                                                  2
the pleadings and her arguments persuaded the Commissioner to agree to remand this case, which

ultimately led to a disability benefits award. As to the second factor, Plaintiff’s attorney did not

delay this case in a way that might have inflated past due benefits and the potential fee award.

Accordingly, these factors weigh in favor of reasonableness.

       As to whether the fee award constitutes a “windfall” to the attorney, the Supreme Court

has not given clear guidance on assessing this factor but has suggested that a lodestar analysis may

be helpful. Abbey, 2019 WL 336572, at *2 (citing Gisbrecht, 535 U.S. at 808). Here, Plaintiff’s

attorney spent 29.2 hours representing Plaintiff before the Court. ECF No. 18-2 at 2-3. Dividing

the fee requested ($19,363.25) by 29.2 hours yields an effective hourly rate of $663.13. Case law

indicates that this hourly rate is reasonable. See, e.g., Whittico v. Colvin, No. 5:09-CV-907

(FJS/DRH), 2014 WL 1608671, at *5-6 (N.D.N.Y. Apr. 22, 2014) (approving $685.28 hourly

rate); George v. Astrue, No. 04-CV-1545, 2009 WL 197054, at *2 (E.D.N.Y. Jan. 28, 2009)

(approving $542.92 hourly rate).

       Based on these factors, the Court finds that the requested fee is reasonable and the

Commissioner does not disagree. Additionally, Plaintiff’s attorney indicated that she will refund

the EAJA fee award to Plaintiff if the Court approves this § 406(b) application. See Joslyn, 389

F. Supp. 2d at 457 (noting that “if an award for attorney’s fees is ordered both pursuant to the

EAJA and pursuant to 42 U.S.C. § 406(b)(1), the lesser of the two awards must be returned to the

claimant” (citing Gisbrecht, 535 U.S. at 796)).

III.   Timeliness of the § 406(b) Motion

       The Commissioner points out that the deadline to file a § 406(b) motion is unsettled in the

Second Circuit. ECF No. 22 at 3. Here, the SSA issued the Notice of Award on June 12, 2018.

ECF No. 18-4. It is presumed that a recipient of a mailed communication from the SSA received



                                                  3
it within five days of the date on the notice. See 20 C.F.R. § 404.1703. Thus, Plaintiff filed her

motion 23 days after the Notice was issued and 18 days after she received it. The Commissioner

asserts that Plaintiff’s motion is untimely under the 14-day deadline that some courts have applied,

but “defers to the Court” as to the timeliness of the motion if a “reasonableness” standard is

applied. ECF No. 22 at 3.

       The Social Security Act does not set a deadline for filing a fee application, which makes

“the timeliness question somewhat more complicated.” Geertgens v. Colvin, No. 13 CIV.

5133(JCF), 2016 WL 1070845, at *2 (S.D.N.Y. Mar. 15, 2016). The Second Circuit also has not

indicated what standard governs the timeliness of a § 406(b) application. The Third, Fifth, and

Eleventh Circuits apply Federal Rule of Civil Procedure 54(d)(2) to such applications, which

requires that they be filed within 14 days after the entry of judgment. Abbey, 2019 WL 336572,

at *3 (citation omitted). Under this standard, courts have equitably tolled the period between the

entry of judgment and the benefits award, holding that a § 406(b) application is timely if it is filed

within 14 days of the SSA’s Notice of Award. Geertgens, 2016 WL 1070845, at *2.

       Other courts apply Rule 60(b)(6), which requires that “the application be made within a

reasonable time after the Commissioner’s decision awarding benefits.” Abbey, 2019 WL 336572,

at *3 (citation omitted); see McGraw v. Barnhart, 450 F.3d 493, 505 (10th Cir. 2006) (determining

that substantial justice would be served by using a reasonableness standard when assessing

timeliness of a § 406(b) application); Garland v. Astrue, 492 F. Supp. 2d 216, 220-21 (E.D.N.Y.

2007) (assuming arguendo that the Rule 60(b)(6) reasonableness standard applies). Until recently,

courts in this District “had consistently applied a reasonableness standard.” Abbey, 2019 WL

336572, at *3; see, e.g., Jenis v. Colvin, No. 12-CV-0600A, 2016 WL 6246423, at *1 n.1

(W.D.N.Y. Oct. 26, 2016) (§ 406(b) application submitted four months after notice of award was



                                                  4
filed within a reasonable time and was timely); Buckingham v. Astrue, No. 07-cv-159-JTC, 2010

WL 4174773, at *1 (W.D.N.Y. Oct. 25, 2010) (granting § 406(b) application filed over three

months after notice of award received without considering timeliness); but see Sinkler v. Berryhill,

305 F. Supp. 3d 448, 452-59 (W.D.N.Y. 2018) (denying counsel’s § 406(b) motion because it was

filed six months after the SSA notice was issued and received), appeal filed, 18-2044 (2d Cir. July

12, 2018).

        As the Court recently pointed out in a similar case, this District’s proposed Local Rule of

Civil Procedure 5.5(g)(1) rejects the 14-day standard and recommends at 65-day window for filing

§ 406(b) applications. 1 Abbey, 2019 WL 336572, at *4. This time frame is much greater than the

23-day delay in this case. Thus, the Court finds Plaintiff’s application timely. “In view of the

unsettled nature of the law regarding the deadline for § 406(b) motions, both in this District and in

this Circuit, Counsel reasonably lacked notice or constructive knowledge of the applicable time

period for filing her § 406(b) motion.” Id. (alterations omitted) (collecting cases).

                                          CONCLUSION

        Plaintiff’s motion for attorney’s fees under § 406(b) (ECF No. 18) is GRANTED and

Plaintiff is awarded $19,363.25 in fees. The Court directs the Commissioner to release the funds

withheld from Plaintiff’s benefits award. After she receives the § 406(b) fee, Plaintiff’s attorney

is directed to remit the $5,400 EAJA award to Plaintiff.

        IT IS SO ORDERED.

Dated: March 19, 2019
       Rochester, New York                      ______________________________________
                                                HON. FRANK P. GERACI, JR.
                                                Chief Judge
                                                United States District Court


1
  See NOTICE: Proposed Federal Court Local Rules Amendments, available at https://www.nywd.uscourts.gov/
news/notice-proposed-federal-court-local-rules-amendments (Nov. 8, 2018) (last visited Mar. 18, 2019).

                                                   5
